Opinion issued October 10, 2002







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-97-01142-CV
____________

KAMEL BOUSTANY, MICHAEL K. SHANNON, 
WILLIAM W. LANDHOLT, JOHNNY DUNLAP, GUILLERMO E.
PAREJA, BRUCE R. BRANDT, MIKE BEGIN, MICHAEL WAYNE
FRENCH, EVAN L. PAGELER, MARK W. STEWART, STEVEN L.
BOYCE, MARK NIXON, DANIEL L. PRY, RICHARD C.L. BROWN,
THOMAS J. IANNOZI, MICHAEL SHELDON, GALEN LEE BEHRANDS,
STEVEN LEROY SAXTON, PHILLIP O. MAYBERRY, DEBORAH S.
VOGELER, GARY L. HAUSER, MICHAEL G. ROHRET, DENNIS
ZMOLEK, IRA R. DAHLMAN, JAMES A. CAREY, CRAIG B.
ANDERSON, GLENN R. WILLEY, BRUCE L. QUERNEMOEN, 
C. ROMEO, MICHAEL J. MASON, GARY R. ICENOGLE, 
L.E. FLEETWOOD, DANIEL C. OWENS, DAVID ANTHONY NOONAN,
DALE M. LUCHT, KEVIN D. JACKSON, ROBERT L. KELLEY, JON
LEYEN, THOMAS BETHELL OLIVER, MELVIN MICHAEL
O'DONNELL, BRUCE RYAN, BHUPENDRA GANATRA, DENNY
CAHILL, JERE C. ALLEN, TERRY D. BUZBEE, KENT BROWN
GUTHRIE, TOR MORNE, PHILIP W. DAVIDSON, CHARLES B.
KRAEMER, EARNEST W. SUMPTER, PERRY L. LIPE, GARY E.
STANULIS, GEOFF TIMONS, GREGORY D. CARR, DENNIS HYLAND,
JAMES SCOTT McLAGAN, THOMAS A. DODGE, JERALD AUSTIN
MOON, DALE A. KUBLY, GORDON EUROM, DALE KENDALL LYLE,
GLEN J. EDGERLY, J.H. HO, LEONARDO A. RODRIGUEZ, COLIN
STUART LEWINGTON, SADAHIRO HIRAYAMA, DAVID L.
JUMONVILLE, THOMAS A. SNEAD, DAVID M. PLUM, DOROTHY J.
HELLBERG, THOMAS A. KATICH, JOHN R. WEEKLEY, SANDRA L.
WEEKLEY, HAROLD STEPHEN HAMBY, STANLEY L. MILLER,
KLAUS KOCH, PIERRE SCHELCHER, PETER O'KEEFE, VERNON LEE
KLASSEN, DAVID J. POSTLETHWAITE, JOHN CHARLES TRIBOU,
RAYMOND J. THEIS, JAMES A. NYQUIST, JOHN M. COSTELLO,
VOLKER WEHRES, RICHARD HOOBER, TERRY L. SPAETH, ALAN M.
YOUNG, STANLEY KEITH SWANSON, KENNETH H. CARDER, OWEN
FALLON, KEVIN NELSON, RONALD L. ALLEN, CHARLES NOONAN,
JOSEPH J. SERATI, JULIA S. McALLISTER, WAYNE ROBBINS, DAN G.
BUTTON, ROBERT L. WOODS, NEAL M. INGRAM, GALEN WILKE,
JAMES EDWARD MONTGOMERY, JULIE A. MORAN (formerly known
as JULIE LEACH), CARLOS GONZALEZ, MICHELE M. RHILINGER,
DENNIS J. GREEN, LAWRENCE W. MEYER, ARAND MEIJER,
WILLIAM ROBERTSON, and GOH SAN KENG, Appellants

V.

MONSANTO COMPANY, Appellee



On Appeal from the 149th District Court
Brazoria County, Texas
Trial Court Cause No. 96M0975



OPINION  ON  REMAND  FROM  THE  TEXAS  SUPREME  COURT
	The parties filed a joint motion to dismiss this appeal on September 11, 2002. 
Counsel for all parties signed the motion.  Accordingly, the appeal is dismissed.  Tex.
R. App. P. 42.1(a)(1).
	All pending motions in this appeal are overruled as moot.  The Clerk is directed
to issue mandate immediately.  Tex. R. App. P. 18.1(c).
PER CURIAM

Panel consists of Justices Mirabal, Taft, and Nuchia.
Do not publish.  Tex. R. App. P. 47.